Case 3:18-cv-00606-JAM Document 43 Filed 11/02/18 Page 1 of 2
The Law Offices of

(OHI HOWARD, L.L.P.

 

 

Matthew A. Cohen 766 Shrewsbury Ave., Suite 200
Leslie S. Howard Tinton Falls, NJ 07724
Aaron A. Mitchell Telephone: 732-747-5202
Robin J. Mack Fax: 732-747-5259
Nicholas F. Savio wwvw.cohenandhoward.com

Rosanne Palumbo

Jo-Ellen Levy
of Counsel

November 2, 2018

Via CM/ECF and Regular Mail

Hon. Jeffrey A. Meyer, U.S.D.J.

United States District Court

District of Connecticut

Richard C. Lee United States Court House
141 Church Street

New Haven, CT 06510

Re: Taylor Theunissen, M.D., LLC v. United HealthCare Grp., Inc., et al, 3:18-cv-00606
Defendants’ Supplemental Motion to Dismiss

Dear Judge Meyer,

Please accept this letter as Plaintiff's abridged response to Defendants, UnitedHealthcare
Group, Inc. (hereinafter, “UHG”) and Cheniere Energy, Inc. (hereinafter, “Cheniere”), attempt to
file a “Supplemental Motion to Dismiss” in the above-referenced matter.

Defendants lack authority, in both the Federal Rules of Civil Procedure and Local Rules of
Civil Procedure, to file a “Supplemental Motion to Dismiss,” and same should, respectfully, not
receive consideration from the court. The cavalier audacity of Defendants in filing a
“Supplemental Motion to Dismiss” without first filing a motion for leave to do so and after all
relevant issues related to dismissal have been briefed is illustrative of Defendants’ attempts to
delay the inevitable payment of Plaintiffs claims resulting in a further waste of judicial economy.
As previously stated in Plaintiffs opposition to Defendants’ initial motions to dismiss,
Defendants’ counsel is conflicted from representing both Defendants in this matter, as the parties
have pleaded conflicting theories of liability which has resulted in Defendant Cheniere providing
a certification that the insurance plan in this matter is “fully insured and administered by
[Defendant UHG] as the plan’s claim administrator; while Defendant UHG has provided a
Case 3:18-cv-00606-JAM Document 43 Filed 11/02/18 Page 2 of 2

certification that states “UHG is not a proper party to this action because it has never provided
claims administration services and does not insure or administer any group benefit plan, including
the Plan at issue in this action.” (Dkt. No. 27 at 3-4).

Defendants are now co-moving to file an unauthorized supplemental motion which
essentially sets forth that Defendants did not read the exhibits submitted in support of Defendant
Cheniere’s initial Motion to Dismiss prior to their submission. Again, these Defendants are both
represented by the same attorneys — meaning that counsel, who filed the initial motions and is now
attempting to file this supplemental motion on behalf of her clients, had access to all documents
submitted by both Defendants in this matter. The evidence Defendants are attempting to rely upon
in this supplemental motion existed prior to the filing of the supplemental motion, prior to the
filing of the initial motions to dismiss, prior to the filing of the complaint, and prior to the
underlying event giving rise to Plaintiff's injuries. This is not newly discovered evidence that was
unavailable at the time of filing the initial motions to dismiss.

Furthermore, Defendants’ supplemental motion shows that, inexplicably, there are two
different and distinct insurance plans in operation. While it is Plaintiff's position that the court
should not accept Defendants’ supplemental motion; should the court permit the supplemental
motion to proceed, Plaintiff requests the opportunity to further oppose the supplemental motion
and/or to amend its Complaint to add additional counts against Defendants based on the
inconsistent plan documents.

As such, it is Plaintiff's position that Defendants’ supplemental motion should not be
accepted for consideration and defense counsel should be disqualified from further representation
in this matter. Should the court accept Defendants’ motion, Plaintiff requests an opportunity to
oppose the supplemental motion and/or to amend its Complaint.

Aaron A. Mitchell, Esq.

ce: Michael H. Bernstein, Esq. (via CM/ECF)
Kelly Frye Barnett, Esq. (via CM/ECF)
